           Case 3:19-cr-04182-DMS Document 59 Filed 04/16/21 PageID.203 Page 1 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                 V.                                (For Offenses Committed On or After November 1, 1987)

          JONATHAN DAMIAN-HERNANDEZ                                   Case Number:         19CR4182-DMS

                                                                   Theodore Torres FD                                     -'"·~----·-~- •. ····---- ~'"""'" =::::i
                                                                   Defendant's Attorney                         r··
                                                                                                                ',,-·'      .,'1
USM Number                       68003298                                                                       !~       ii ,t)[,~~ ; i\;;c,I    •~;
                                                                                                                             - ······-···--·
• -
THE DEFENDANT:                                                                                                            R 1., G
                                                                                                                                ' "''"'"
                                                                                                                                  l.;l1
                                                                                                         ~
IZI pleaded guilty to count(s)         1 of the Indictment                                               I...                                                 .....•1
                                                                                                         '-'-   "C\ U-2l        ,....) I '"".I   I     ,._,
                                                                                                 SOUT!-H:::~--H\ DiS-~RICT OF (~:,r,,:_ ::,_-,~"-JI/\
D was found guilty on count(s)                                                                   BY                      ~--·-·                                     ....,, TV

    after a olea ofnot guiltv.
Accordingly, the defendaot is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                           Count
Title & Section                   Nature of Offense                                                                                       Number(s)
8 USC 1326                        ATTEMPTED REENTRY OF REMOVED ALIEN                                                                         1




    The defendaot is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuaot to the Sentencing Reform Act of 1984.
D The defendaot has been found not guilty on count(s)
D Count(s)                  is                                           dismissed on the motion of the United States.
              -------------
      Assessment: $100.00
IZI

 D    JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                  •Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                    Date of lmpo.§jtion of Sentence



                                                                    HON. DanaM. Sabraw
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-04182-DMS Document 59 Filed 04/16/21 PageID.204 Page 2 of 2

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JONATHAN DAMIAN-HERNANDEZ                                                Judgment - Page 2 of 2
CASE NUMBER:              l 9CR4 l 82-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FORTY-ONE (41) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - A.M.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       D     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR4182-DMS
